_

4 2019

   

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT ,.,
CLERK US DISTRICT GRUFORNIA
SOUTHERN DISTRICT OF CALIFORNIA J soutHERN- DISTRICT Cr CA Ee

 

BY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE yr
(For Revocation of Probation or Supervised Release)
Vv {For Offenses Committed On or After November 1, 1987)

OSWALDO ZARAGOZA-MADRIGAL (1)
Case Number: 3:19-CR-07127-LAB

Morgan D. Stewart
Defendant’s Attorney

 

REGISTRATION NO. 24692-298

| -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1.

 

L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, cr mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

September 30, 2019 _“_)

Date Uh A of ‘om

 

 

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: OSWALDO ZARAGOZA-MADRIGAL (1) Judgment - Page 2 of 3
CASE NUMBER: 3:19-CR-07127-LAB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Two (2) months and One (1) day to run consecutive to sentence imposed in 19CR3043-LAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

L} The defendant shall surrender to the United States Marshal for this district:
Ci at ALM. on

 

(1) as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
Ol as notified by the United States Marshal.
CL! as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07127-LAB

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: OSWALDO ZARAGOZA-MADRIGAL (1)
CASE NUMBER: 3:19-CR-07127-LAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years terms to run concurrent with 19CR3043-LAB.

SPECIAL CONDITIONS OF SUPERVISION
* Do not enter the United States illegally.

* The defendant must not commit another federal, state or local crime.

if

Judgment - Page 3 of 3

 

3:19-CR-07127-LAB
